Title: To George Washington from Elias Boudinot, 7 March 1797
From: Boudinot, Elias
To: Washington, George

 

Dear Sir
Philadelphia 7th March 1797

I send herewith the Seal you was pleased to commit to my Care—The time has been scarcely sufficient for the purpose.
The Letter to Mrs Ferguson has been forwarded with one from myself, in the manner you requested.
As I may not have the pleasure of seeing you again before you leave the City, permit me once more to express my most affectionate wishes for your health & happiness, and most devoutly to pray, that your retirement may prove as consolatory to your declining Age, as your active life has been essential to your grateful Country.
Mrs Boudinot & the Ladies of my family, unite with me in the most respectful Salutation to yourself, Mrs Washington & Miss Custos, expressive of our best wishes for a pleasant & prosperous Journey. I have the honor to be with the most perfect Esteem Dear Sir Your most obedt & very Hble ⟨Servt⟩

Elias Boudinot

